PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/140,256
Filing Date: 24 Sep 2018
Appellant(s): Hirsch et al.



__________________
Hunter G. Haygood (Reg. No. 72,759)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Serratto (US3323584, as previously cited) in view of Yazici (US6213867B1, as previously cited).
Re Claim 21. Serratto teaches an induction displacement unit (Figure 1), comprising: 
an induction plenum (1) configured to discharge pressurized air to a first discharge plenum (2) (Figure 1; Column 1 lines 42-57); 
a return air plenum (left side of 3, 4 constitutes a return air plenum in Figure 1; Column 1 lines 42-57); 
a heating air flow path (through 4) defined between the return air plenum and the first discharge plenum (Figure 1; Column 1 lines 42-57); 
a cooling air flow path (through 3) defined between the return air plenum and the first discharge plenum (Figure 1; Column 1 lines 42-57); 
a heating coil (4) disposed within the heating air flow path (Figure 1; Column 1 lines 42-57); and 
a cooling coil (3) disposed within the cooling air flow path, wherein the cooling coil is positioned below the heating coil (Figure 1 illustrates hot coil 4 is above cold coil 3; Column 1 lines 42-57, Column 2 lines 14-23).  
Serratto fails to specifically teach a second discharge plenum.
However, Yazici teaches an induction plenum (44) used for inducing airflow from a return plenum (62), through heat exchangers (left 76 and right 76), and to a first discharge plenum (left 58) and a second discharge plenum (right 58) (Figures 1 and 7).  When combined with Serratto, the double induction plenum of Yazici would be vertically aligned such that the right discharge 58 would be at the top and the left discharge 58 would be at the bottom (as oriented on the page containing Figure 1 of Yazici).
Therefore in view of Yazici’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second discharge plenum to Serratto in order to allow for individual air discharge from each of the heating and cooling air flow paths, thereby allowing for greater control of the discharge air temperatures.  Additionally, in view of Yazici’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second discharge plenum to Serratto in order to allow for air discharge to different areas of the room, thereby enhancing the efficiency of the system by targeted air conditioning and increased air mixing (Yazici Column 5 lines 5-35).

Re Claim 36. Serratto teaches an induction displacement unit (Figure 1), comprising: 
an induction plenum (1) in communication with a first discharge plenum (2) (Figure 1; Column 1 lines 42-57); 
a return air plenum (left side of 3, 4 constitutes a return air plenum in Figure 1; Column 1 lines 42-57); 
a heating coil (4) disposed along a heating air flow path (through 4) extending between the return air plenum and the first discharge plenum (Figure 1; Column 1 lines 42-57); and 
a cooling coil (3) disposed along a cooling air flow path (through 3) extending between the return air plenum and the first discharge plenum (Figure 1; Column 1 lines 42-57), 
wherein the cooling coil is positioned below the heating coil (Figure 1 illustrates hot coil 4 is above cold coil 3; Column 1 lines 42-57, Column 2 lines 14-23), and 
wherein the cooling coil is configured to be actuated during a cooling mode to cool an air flow that is directed along the cooling air flow path (Figure 1; Column 1 lines 42-57).  
Serratto fails to specifically teach a second discharge plenum.
However, Yazici teaches an induction plenum (44) used for inducing airflow from a return plenum (62), through heat exchangers (left 76 and right 76), and to a first discharge plenum (left 58) and a second discharge plenum (right 58) (Figures 1 and 7).  When combined with Serratto, the double induction plenum of Yazici would be vertically aligned such that the right discharge 58 would be at the top and the left discharge 58 would be at the bottom (as oriented on the page containing Figure 1 of Yazici).
Therefore in view of Yazici’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second discharge plenum to Serratto in order to allow for individual air discharge from each of the heating and cooling air flow paths, thereby allowing for greater control of the discharge air temperatures.  Additionally, in view of Yazici’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second discharge plenum to Serratto in order to allow for air discharge to different areas of the room, thereby enhancing the efficiency of the system by targeted air conditioning and increased air mixing (Yazici Column 5 lines 5-35).

Re Claim 42. Serratto teaches an induction displacement unit (Figure 1), comprising: 
an induction plenum (1) in communication with a vertical discharge plenum (2) (Figure 1; Column 1 lines 42-57); 
a return air plenum (left side of 3, 4 constitutes a return air plenum in Figure 1; Column 1 lines 42-57); 
a cooling coil (3) disposed along a cooling air flow path (through 3) extending from the return air plenum to the discharge plenum (Figure 1; Column 1 lines 42-57); and 
a heating coil (4) disposed along a heating air flow path (through 4) extending from the return air plenum to the vertical discharge plenum (Figure 1; Column 1 lines 42-57), 
wherein the cooling coil is positioned below the heating coil (Figure 1 illustrates hot coil 4 is above cold coil 3; Column 1 lines 42-57, Column 2 lines 14-23), and 
wherein the heating coil is configured to be actuated during a heating mode to heat an air flow that is directed along the heating air flow path (Figure 1; Column 1 lines 42-57).  
Serratto fails to specifically teach a horizontal discharge plenum.
However, Yazici teaches an induction plenum (44) used for inducing airflow from a return plenum (62), through heat exchangers (left 76 and right 76), and to a horizontal plenum (left 58) and a vertical discharge plenum (right 58) (Figures 1 and 7; 58 is a diagonal pathway, thus it contains both vertical and horizontal components).  When combined with Serratto, the double induction plenum of Yazici would be vertically aligned such that the right discharge 58 would be at the top and the left discharge 58 would be at the bottom (as oriented on the page containing Figure 1 of Yazici).
Therefore in view of Yazici’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second discharge plenum to Serratto in order to allow for individual air discharge from each of the heating and cooling air flow paths, thereby allowing for greater control of the discharge air temperatures.  Additionally, in view of Yazici’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second discharge plenum to Serratto in order to allow for air discharge to different areas of the room, thereby enhancing the efficiency of the system by targeted air conditioning and increased air mixing (Yazici Column 5 lines 5-35).

Re Claim 22. Serratto as modified by Yazici teach an upstream portion of the heating air flow path overlaps with an upstream portion of the cooling air flow path (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 23. Serratto as modified by Yazici teach the cooling coil is configured to cool air flowing along the cooling air flow path during a cooling mode of the induction displacement unit, and wherein the heating coil is configured to heat air flowing along the heating air flow path during a heating mode of the induction displacement unit (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 24. Serratto as modified by Yazici teach a controller (i.e. the user) configured to actuate the heating coil during a heating mode of the induction displacement unit, wherein the heating coil is configured to heat air flowing along the heating air flow path when actuated (Serratto Figure 1; Yazici Figures 1-7, Column 3 line 31-32 teaches the valves can be adjusted by hand, wherein the user is considered the controller).  
Re Claim 25. Serratto further teaches a water control valve (21) fluidly coupled to the heating coil and communicatively coupled to the controller, wherein the controller is configured to actuate the heating coil by instructing the water control valve to open (Figures 1, 4; Column 3 line 31-32 teaches the valves can be adjusted by hand, wherein the user is considered the controller).  
Re Claim 26. Serratto as modified by Yazici teach a controller (i.e. the user) configured to actuate the cooling coil during a cooling mode of the induction displacement unit, wherein the cooling coil is configured to cool air flowing along the cooling air flow path when actuated (Serratto Figure 1; Yazici Figures 1-7, Column 3 line 31-32 teaches the valves can be adjusted by hand, wherein the user is considered the controller).  
Re Claim 27. Serratto further teaches a water control valve (22) fluidly coupled to the cooling coil and communicatively coupled to the controller, wherein the controller is configured to actuate the cooling coil by instructing the water control valve to open (Figures 1, 4; Column 3 line 31-32 teaches the valves can be adjusted by hand, wherein the user is considered the controller).  
Re Claim 28. Serratto as modified by Yazici teach the heating air flow path and the cooling air flow path are each defined within a housing of the induction displacement unit (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 29. Serratto as modified by Yazici teach the housing, wherein the first discharge plenum is directly coupled to a top surface of the housing, and wherein the second discharge plenum is directly coupled to a side surface of the housing (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 30. Serratto as modified by Yazici teach the induction plenum is vertically disposed between the heating coil and the cooling coil (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 31. Serratto as modified by Yazici teach the heating coil is disposed in an upper portion of the induction displacement unit (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 32. Serratto as modified by Yazici teach the induction plenum is configured to direct a substantially vertical discharge from the induction displacement unit via a first nozzle and configured to direct a substantially horizontal discharge from the induction displacement unit via a second nozzle and a baffle (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 33. Serratto as modified by Yazici teach the induction plenum includes a first nozzle in communication with the first discharge plenum and a second nozzle in communication with the second discharge plenum (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 34. Serratto as modified by Yazici teach the first nozzle is configured to induce air flow along the heating air flow path, and wherein the second nozzle is configured to simultaneously induce air flow along the cooling air flow path (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 35. Serratto as modified by Yazici teach the induction plenum comprises a single interior piece having an upper surface in contact with the first discharge plenum and in which the first nozzle is disposed, and having a lower surface in contact with the second discharge plenum and in which the second nozzle is disposed (Serratto Figure 1 illustrates a single interior piece; Yazici Figures 1-7, wherein 44 can be formed of a single piece).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the induction plenum of a single piece, since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art as a matter of obvious engineering choice.  See MPEP 2144.04 (V, B).  It would have been obvious to form the induction plenum from a single piece in order to minimize air leaks from the induction plenum which would reduce the overall efficiency of the induction plenum.
Re Claim 37. Serratto further teaches a water control valve (22) configured to adjust a flow rate of cooling water directed through the cooling coil, wherein the cooling coil is configured to be actuated via adjustment of the water control valve during the cooling mode to enable the induction displacement unit to cool the air flow to a target temperature (Figures 1, 4; Column 3 line 31-32 teaches the valves can be adjusted by hand, wherein the user is considered the controller).  
Re Claim 38. Serratto as modified by Yazici teach the induction plenum is in communication with the first discharge plenum via a first nozzle, and wherein the induction plenum is in communication with the second discharge plenum via a second nozzle (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 39. Serratto as modified by Yazici teach the second nozzle is configured to provide a conditioned primary air flow from the induction plenum to the cooling air flow path to induce the air flow into the induction displacement unit and along the cooling air flow path (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 40. Serratto as modified by Yazici teach the second discharge plenum is configured to output a substantially horizontal discharge of the air flow (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 41. Serratto as modified by Yazici teach the heating coil is configured to be actuated during a heating mode to heat an air flow that is directed along the heating air flow path (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 43. Serratto further teaches a water control valve (21) of the heating coil, which is configured to be actuated by a controller to actuate the heating coil and adjust a flow rate of heating water through the heating coil (Figures 1, 4; Column 3 line 31-32 teaches the valves can be adjusted by hand, wherein the user is considered the controller).  
Re Claim 44. Serratto as modified by Yazici teach the induction plenum is in communication with the horizontal discharge plenum via a second first nozzle, and wherein the induction plenum is in communication with the vertical discharge plenum via a second nozzle (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 45. Serratto as modified by Yazici teach the second nozzle is configured to provide a conditioned primary air flow from the induction plenum to the heating air flow path to induce the air flow into the return air plenum, along the heating air flow path, and out of a discharge grille of the induction displacement unit (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 46. Serratto as modified by Yazici teach the discharge grille is disposed in an upper portion of the induction displacement unit to enable the air flow to neutralize a cold perimeter load of a room (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 47. Serratto as modified by Yazici teach the cooling coil is configured to be actuated during a cooling mode to cool an air flow that is directed along the cooling air flow path (Serratto Figure 1; Yazici Figures 1-7).  
Re Claim 48. Serratto as modified by Yazici teach the induction displacement unit is configured to operate in a ventilation mode to provide a conditioned primary air flow from the induction plenum and to the horizontal discharge plenum, the vertical discharge plenum, or both (Serratto Figure 1; Yazici Figures 1-7).


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,088,179B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the broader elements of the prior patented invention.  Therefore, the pending claims of this application are anticipated by the already patented parent claims.


(2) Response to Argument

The Appellant argues on page 5 of the appeal brief with respect to “Ground of Rejection No. 1” that the double patenting rejection of claims 21-48 should be withdrawn.
The Appellant has filed a terminal disclaimer on 6/14/2021.  Accordingly, the double patenting rejection of claims 21-48 is hereby withdrawn and the Appellants’ arguments rendered moot.

Appellant argues on pages 8-11 of the appeal brief with respect to item III(A) that “Neither Serratto nor Yazici teaches an induction plenum configured to discharge pressurized air to (or being in fluid communication with) a first (or vertical) discharge plenum and a second (or horizontal) discharge plenum”.
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Serratto teaches a heating coil 4 above a cooling coil 3, a return air plenum (left side of 3 and 4), and a first discharge plenum (figure 1).  Yazici teaches an induction plenum that can be formed with a first and second discharge plenum (figures 1 and 7).  Appellant notes that “Serratto includes a nozzle extending into Serratto’s induction chamber 2 and pointing in a single direction toward the singular discharge outlet through which Serratto’s cooled and heated air is directed”.  However, Serratto is being modified by Yazici to include two discharge plenums, wherein the combination teaches a first and second discharge plenum.  Appellant further states that “Even if the hypothetical combination proposed by the Examiner were proper, the hypothetical combination would fail to include “an induction plenum configured to discharge pressurized air to a first discharge plenum and a second discharge plenum” as recited in independent claim 21”.  Again, Yazici teaches a pressurized air is discharged via the nozzles 50 to first and second discharge plenum for separately routing air to different areas.    Appellant again reiterates that “Indeed, the nozzle(s) coupled to Serratto’s induction chamber 2, which point in a single direction toward the singular discharge outlet illustrated in Serrattos’ FIGS. 1 and 2, would not be “configured to discharge pressurized air to a first discharge plenum and a second discharge plenum”.  As stated previously, the Appellant is arguing against the references individually, wherein one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Yazici teaches the use of two nozzles 50 for directing two pressurized airstreams to first and second discharge plenums.  The Appellant reiterates the same arguments with respect to claims 36 and 42, which would be addressed in the same manner as already outlined above.

Appellant argues on page 11-14 of the appeal brief with respect to item III (B)(1) that “The alleged motivation from Yazici for modifying Serratto is inapplicable in the context of Serratto”.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Serratto already teaches an induction plenum with a heating coil 4 and a cooling coil 3 (see Figure 1).  Further, the claims are drawn to an apparatus and not a method of operating.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Thus, the Appellants’ arguments with respect to how the coils of Yazici operate to provide heating or cooling is immaterial to the structure of the induction plenum.  It is further noted that, as cited by the Appellant, Yazici teaches in column 10 lines 30-35 providing a four pipe system to allow for heating or cooling in each of the discharge 

Appellant further argues that “This arrangement is not applicable to Serratto or hypothetically modified Serratto, which includes a cold coil 3 and a hot coil 4 disposed in a single unit. That is, an even distribution of an air flow controlled to be either hot or cold, as taught by Yazici, would not apply in the context of a unit including one discharge plenum for heated air and another, separate discharge plenum for cooled air. Indeed, it is unclear how Yazici, which teaches evenly distributing either a cooled air flow or a heated air flow through separate discharge outlets 58 to a conditioned room, would motivate one of ordinary skill in the art to provide a first discharge plenum corresponding to a cold coil 3 and another discharge plenum corresponding to a hot coil 4”.  In response to appellant's argument that Yazici teaches “evenly distributing either a cooled air flow or a heated air flow through separate discharge outlets 58 to a conditioned room”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As discussed above, Yazici teaches in column 10 lines 30-35 providing a four pipe system to allow for heating or cooling in each of the discharge plenums, wherein this configuration would be similar to Serratto’s coil configuration of having different operating temperature coils in each discharge path.  Serratto could be modified to have two discharge plenums as taught by Yazici to allow for individual air discharge from each of the heating and cooling air flow paths, thereby In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the independent claims recite a return air plenum and first and second discharge plenums, but fails to recite any structure in between these two points to constrain the air flow nor does it recite that the two airflows must remain separated or unmixed.  The independent claims simply require a starting point and an end point.  Thus, adding additional discharge plenums to Serratto would allow for increased air distribution to the room without negatively affecting the functionality of Serratto.  Therefore, the Appellants’ argument should not be found persuasive.

Appellant further argues that “While the Examiner also alleged that the proposed modification would “allow for individual air discharge from each of the heating and cooling air flow paths,” these statements are merely conclusory, unsupported by the cited references, and apparently based on hindsight bias in view of the Appellant’s own disclosure”.  In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense 

Appellant further argues that “The Appellant asserts that the Examiner failed to provide a rationale as to why one of ordinary skill in the art would be motivated, in view of Yazici’s teachings of discharge outlets 58 disposed through a single panel 62 in a planar ceiling 14, to locate a discharge plenum at a top of Serratto’s unit and another discharge plenum at a bottom of Serratto’s unit”.  However, this interpretation is not what was being recited in the rejection.  The examiner stated that the induction unit of Yazici could be rotated to other angles, wherein Figure 1 of Yazici as shown on sheet 1 of the reference had one air outlet 58 at a top area and another air outlet 58 at a bottom area.  Further, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., specific mounting surfaces or locations for the discharge plenums) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   In response to Appellant's argument that Yazici teaches using the induction unit in a ceiling, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the assembly of Yazici is structurally supported by framing members 68 and 70, thereby allowing for alternative mounting arrangements within the level of ordinary skill in the art.

Appellant argues on pages 15-16 of the appeal brief with respect to item III (B)(2) that “The proposed modification to Serratto would render Serratto’s unit unsatisfactory for its intended purpose”.
Once modified, Serratto would still be able to direct conditioned airflow from a return plenum to the discharge plenums to provide conditioned air.  Thus, when Serratto is modified, its intended purpose of providing conditioned air to a room is still being satisfied.  Additionally, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., isolated flow paths for conditioned hot and cold air) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the independent claims recite a return air plenum and first and second discharge plenums, but fails to recite any structure in between these two points to constrain the air flow nor does it recite that the two 

Appellant argues on page 16 of the appeal brief with respect to item IV that “Appellant respectfully requests review and reversal of the Examiner’s 35 U.S.C. § 103(a) rejection of independent claims 21, 36, and 42, and all claims depending therefrom”.
The independent claims have been properly rejected, such that no dependent claim is allowable based solely on depending from an independent claim.  Therefore, the Appellants’ argument should not be found persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.